MEMORANDUM **
Gurmeet Singh, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) order summarily affirming an immigration judge’s (“IJ”) denial of his application for asylum and withholding of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence, and we may reverse if the evidence compels the conclusion that the asylum decision was incorrect. See Cordon-Garcia v. INS, 204 F.3d 985, 990 (9th Cir.2000). We grant the petition for review and remand for further proceedings.
A review of the record compels the conclusion that Singh was persecuted on account of his political beliefs because he was arrested, beaten and threatened by Indian police on four occasions, and the police did these things to him because they wanted him to cease his political activities. See Kataria v. INS, 232 F.3d 1107, 1114 (9th Cir.2000).
Accordingly, the petition is GRANTED and the matter is REMANDED to the BIA for further proceedings consistent with this decision. See INS v. Ventura, 537 U.S. 12, 16-17, 123 S.Ct. 353, 154 L.Ed.2d 272 (2002) (per curiam).

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.